 In the Matter Of MILTON BRAWER AND ISAAC BRAWER,CO-PARTNERS,DOING BUSINESS UNDER THE TRADE NAME AND STYLE OF GRANITEWEAVING COMPANY,MILTON BRAWER, DOING BUSINESS UNDER THETRADE NAME AND STYLE OF GRANITE WEAVING COMPANY,andARTHURBRAWERandTEXTILEWORKERS UNION OF AMERICA,C. I. 0.; ANDAMERICANFEDERATION OF LABOR, FEDERAL UNION 21088, PARTY TOTHE CONTRACTCase No. C-1871.-Decided July14,1941Jurisdiction:textilemanufacturing industry.Settlement:stipulation providing for compliance with the Act.RemedialOrders: entered on stipulation.Mr. Daniel R. Dimick,for the Board.Mr. Lawrence Diamond,of Paterson, N. J., for the respondents.Mr. John Curreri,for the A. F. of L.Mr. Norman M. Neel,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Textile WorkersUnion of America, affiliated with the Congress of Industrial Organ-izations,herein called the Union, the National LaborRelationsBoard,herein called the Board, by the Regional Director for the SecondRegion(New York City), issued its complaint and amended com-plaint dated February 6 and February 27, 1941, respectively,againstMilton Brawer andIsaacBrawer, co-partners, doing business underthe trade name and style of Granite Weaving Company, MiltonBrawer, doing business under the trade name and style of GraniteWeaving Company, and Arthur Brawer, of Paterson, New Jersey,herein called the respondents, alleging that the respondents had en-gaged in and were engaging in unfair labor practices affecting com-merce within the meaning of Section 8 (1) and (3) and Section2 (6) and(7) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.Notice of the complaintas amended,accom-33 N. L.R B., No. 79.4284 MILTON. BRAWER AND ISSAC BRAWER429panted by a notice of hearing, were duly served upon the respondents,the Union, and Federal Union 21088, affiliated with the AmericanFederation of Labor, herein called the A. F. of L.With respect to the unfair labor practices the complaint, asamended, alleged .that the respondents, by their officers and agents attheirPaterson plant (1) persuaded and warned their employeesagainst aiding, becoming or remaining members of the Union, and,by other named threats and inducements, and by attempting to causethe blacklisting of one David Weinberg among employers in Pater-son,New Jersey, interfered with, restrained, and coerced theiremployees in the exercise of the rights guaranteed in Section 7 ofthe Act; (2) by the above-named activities caused the Union to go-on strike and during such strike entered into a collective bargainingagreement with the A. F. of L. purporting to recognize the A. F.of L. as the exclusive bargaining representative of all employeesin the Paterson plant, and further required membership in the A. F.of L. as a condition of employment; (3) discharged Connie Mendelloand Stacia August because they joined or assisted the Union and.engaged in other concerted activities for the purpose of collectivebargaining or other mutual aid and protection and thereafter refusedto reinstate said employees; (4) upon the determination of suchstrike refused and still refuses to reinstate David Weinberg, Stanley,Ogradnick, Rose Della Cava, Izzy Lipshitz, Julia Gagel, and Nich-olas Benn because they joined and assisted the Union and engagedin other concerted activities for the purpose of collective bargainingor other mutual aid or protection; and (5) by the above-mentionedand other acts engaged in unfair labor practices within the meaningof Section 8 (1) and (3) of the Act.On March 14, 1941, the respondents filed an answer denying theallegations of unfair labor practices in the complaint.Pursuant to notice duly served upon all the parties, a hearingwas held on March 17, 1941, and on various dates between April 7and April 22, 1941, at Paterson, New Jersey,,before a Trial Examinerduly designated by the Chief Trial Examiner.The Board, therespondents, the Union and the A. F. of L. were represented bycounsel and participated in' the hearing.On April 22, 1941, therespondents, the A. F. of L., and counsel for the Board entered intoa stipulation.The stipulation provides as follows:WHEREAS, charges, as amended, were duly filed by the TextileWorkers Union of America, C. I. O. (hereinafter referred toas the T. W. U. A.) and the National Labor Relations Board(hereinafter referred to as the Board), by the Regional Directorof the Second Region, issued its amended complaint, datedFebruary 27, 1941, and 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDWHEREAS, the amended complaint accompanied by notice ofhearing was duly served on Milton Brawer and Isaac Brawer,co-partners,doing business under the trade name and style ofGranite Weaving Company, Milton Brawer,doing business underthe trade name and style of Granite Weaving Company, andArthur Brawer(hereinafter referred to as the respondents), theT.W. U. A.,and the American Federation of Labor, FederalUnion 21088(hereinafter referred to as the A. F. L.), andWHEREAS, pursuant to due notice a hearing was conductedby Trial Examiner,duly designated by the Board,at Paterson,New Jersey,on March 17,1941,and on various days betweenApril 7thand April 22nd,1941,during which time the respond-ents,the T. W. U. A. and theA. F. L. were represented bycounsel and participated in the hearing,WHEREAS,the parties hereto desire to dispense with furtherproceedings upon said amended complaint and to dispose ofall issues created by said amended complaint,Now, THEREFORE,it is hereby stipulated and agreed by andbetween Milton Brawer and Isaac Brawer, co-partners, doingbusiness under the trade name and style of Granite WeavingCompany, Milton Brawer,doing business under the trade nameand style of Granite Weaving Company,and Arthur Brawer;.TextileWorkers Union of America,C. I. 0.; American Federa-tion of Labor,Federal Union 21088;and Daniel R. Dimick,attorney for the National Labor Relations Board, that:I.Milton Brawer and Isaac Brawer were co-partners doing busi-ness under the trade name and style of Granite Weaving Companyduring that period from on or about June 9, 1936 to on or aboutDecember 17, 1940, having their principal office and place ofbusiness at 8 Morris Street, in the city of Paterson, County ofPassaic, State of New Jersey, and were continuously engagedat said place of business (hereinafter called the Paterson plant),in the manufacture, sale and distribution of rayon piece goodsand, related products.Milton Brawer doing business under thetrade name and style of Granite Weaving Company is now andhas been since on or about December 17, 1940, sole owner and pro-prietor of the business and the operations of the Paterson Plantand has succeeded to said business and Paterson plant and theoperations and assets thereof.Arthur Brawer is an employerwithin the meaning of Section 2, subdivision (2) of the NationalLabor Relations Act (hereinafter referred to as the Act), inthat he has acted since on or about June 9, 1936, and is now MILTON BRAWER AND ISSAC BRAWER431doing business under the trade name and style of Granite Weav-ing Company.During each of the years 1939 and 1940 therespondents purchased raw materials for use at their PatersonPlant in the value of over $100,000.00, of which approximately100 per cent were purchased and shipped to the said Patersonplant from points outside of the State of New Jersey.Duringeach of the "years 1939 and 1940 the respondents manufacturedand distributed finished products in the value of over $125,000.00,of which approximately 60 per cent were sold and shipped topoints outside of the State of New Jersey.The respondents are engaged in commerce within the meaningof Section 2 (6) and (7) of the Act.II.TextileWorkersUnion of America,affiliatedwith the C. I. O.and American Federation of Labor,Federal Union 21088 arelabor organizations within the meaning of Section 2 (5) of theAct.The parties hereto expressly waive the right to the continua-tion of the hearing herein and to the making of findings of factand conclusions of law in the proceeding by the Board.IV.The parties hereto agree that all of the matters alleged in theamended complaint shall be deemed to have been disposed of byvirtue of the order of the Board and the Decree of the UnitedStates Circuit Court of Appeals, hereinafter described.V.This stipulation and settlement together with the amendedcomplaint, third amended charge and answer of the respondents,shall constitute the entire record in this case, and may be filedwith the Chief Trial Examiner of the National Labor RelationsBoard at Washington, D. C.VI.Upon the. basis of the record herein and this Stipulation ofSettlement, if approved by the Board, an Order may forthwithbe entered by the Board, providing as follows :The respondents Milton' Brawer and Isaac Brawer, co-part-ners, doing business under the trade name and style of Granite 432DECISIONS OF NATIONAL LABORRELATIONS BOARDWeaving Company, Milton Brawer, doing business under thetrade name and style of Granite Weaving Company, and ArthurBrawer, individually and collectively, and their agents, succes-sors and assigns shall :1.Cease and desist from :(a)Discouraging membership in Textile Workers Union ofAmerica, affiliated with the Congress of Industrial Organiza-tions, or any other labor organization of their employees, orencouragingmembership in American Federation of Labor,Federal Union 21088, or any other labor organization of theiremployees, by discharging or refusing to reinstate any of theiremployees, or in any other manner of discriminating in regardto their hire or tenure of employment because of membership oractivity in connection with any other labor organization;(b)Urging, persuading, warning, or coercing their employeesto join the American Federation of Labor, Federal Union-21088,or any other labor organization of their employees, ordischarg-ing or threatening them with discharge if they fail to join suchlabor organization ;(c)Giving effect to their closed-shop contracts dated October1, 1939, and December 29, 1939, and any extensions or renewalsthereof, with the American Federation of Labor, Federal Union21088, providing, however, that nothing in this Order shall pre-clude the respondents from hereafter making an agreement withAmerican Federation of Labor, Federal Union 21088, or any.other labor organization (not established, maintained, or assistedby any action defined in the National Labor Relations Act as anunfair labor practice) requiring as a condition of employment,membership therein, if such labor organization is the representa-tive of the employees in an appropriate bargaining unit as pro-vided in Section 9 (a) of said Act;(d) In any other manner interfering with, restraining, orcoercing their employees in the exercise of their right to self-organization, to form, join, or assist labor organizations, to bar-gain collectively through representatives of their own choosing,and to engage in concerted activities for the purposes of collec-tive bargaining or other mutual aid and protection, as guaran-teed in Section 7 of the National Labor Relations Act.2.Take the following affirmative action :(a)Offer to Rose Della Cava, Isaac Lipshitz, and David Wein-berg immediate and full reinstatement to' their former or sub-stantially equivalent positions without prejudice to their seniorityand other rights and privileges; MILTON BRAWER AND ISSAC BRAWER433(b)Pay to the following employees the sums of money setopposite their names :Connie Mendillo____________________________________$37.50StaciaAugust_____________________________________$100.00Rose Della Cava___________________________________$500.00DavidWeinberg___________________________________$100.00IsaacLipshitz_____________________________________$175.00(c)Post immediately in conspicuous places throughout theirPaterson, New Jersey plant, and maintain for a period of atleast sixty (60) consecutive days, notices stating (1) that therespondents will cease and desist in the manner aforesaid; (2)that the respondents' employees are free to join or,assist anylabor organization for the purpose of collective bargaining withthe respondents; (3) that the respondents will, not require anyperson or present employee to become or remain a member oftheAmerican Federation of Labor, Federal Union 21088, inorder to secure, or continue his employment in the plant, as thecasemay be; (4) that the closed-shop agreements with theAmerican Federation of Labor, Federal Union 21088, datedOctober 1, 1939, and December 29, 1939, and any extensions orrenewals thereof, recognizing it as the exclusive representativeof their employees at its ,Paterson plant are void and of noeffect; (5) that the respondents will take the affirmative actionset forth in Paragraphs 2 (a) and (b) of this Order.(d)File with the Regional Director for the Second Regionwithin ten (10) days from the entry of this Order, a report inwriting setting forth in detail the manner and form in whichthe respondents have complied with the provisions of this Order.VII.After the entry of the Order by the Board, as provided in thisStipulation of Settlement, any Circuit Court of Appeals of theUnited States may, upon application by the Board and withoutnotice to the respondents, enter a; Decree embodying substantiallythe terms of the Order of the Board enforcing in full the saidOrder, and each of the parties hereto consents to the entry of suchDecree and hereby Waives any and all requirements of notice ofthe filing of such application by the Board.VIII.This Stipulation of Settlement is subject to the approval of theBoard. 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDIx.It is understood and agreed that the entire agreement by andbetween the parties hereto is contained within the: terms of thisStipulation of Settlement and that there is no verbal agreementof any kind which varies, alters, or adds to this Stipulation ofSettlement.On May 10, 1941, the Board issued an order approving the abovestipulation, making it a part of the record in the case, and transferringthe proceedings to the Board for the purpose of entry of a decisionand order pursuant to the provisions of the stipulation.On May 27,1941, the Board issued an order correcting the order approving thestipulation by striking the name of the Union therefrom for thereason that it was not a party to the stipulation.Upon the above stipulation and the entire record in the case, theBoard makes the following :FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTMilton Brawer and Isaac Brawer were co-partners doing businessunder the trade name and style of Granite Weaving Company duringthat period from on or about June 9, 1936, to on or about December17, 1940, having their principal office and place of business at 8 MorrisStreet, in the city of Paterson, County'of Passaic,. State of New. Jersey,and were continuously engaged at said place of business (hereinaftercalled the Paterson plant), in the manufacture, sale and distributionof rayon piece goods and related products.Milton Brawer doingbusiness under the trade name and style of Granite Weaving Companyis now and has been since on or about December 17, 1940, sole ownerand proprietor of the business and operations of the Paterson plant andhas succeeded to said business and Paterson plant and the operationsand assets thereof.Arthur Brawer is an employer within the mean-ing of Section 2 (2) of the Act, in that he has acted since on orabout June 9, 1936, and is now directly and indirectly in the interestofMilton Brawer and Isaac Brawer, co-partners; doing businessunder the trade name and style of Granite Weaving Company, andMilton Brawer, doing business under the trade name and style ofGraniteWeaving Company.During each of the years 1939 and1940 the respondents purchased raw materials for use at their Pat-erson plant in the value of over $100,000.00, of which approximately,100 per cent were purchased and shipped to the said Paterson plantfrom points outside of the State of New Jersey.During each of theyears 1939 and 1940 the respondents manufactured and distributed MILTON BRAWER AND ISSAC BRAWER435finished products in the value of over $125,000.00, of which approxi-mately 60 per cent were sold and shipped to points outside of theState of New Jersey.We find that the above-described operations constitute a continuousflow of trade,traffic, and commerce among the several States.H. TIIE ORGANIZATIONS INVOLVEDTextileWorkers Union of America,affiliated with the Congress ofIndustrial Organizations,and Federal Labor Union 21088, affiliatedwith the American Federation of Labor, are labor organizationswithin the meaning of Section 2(5) of the National Labor RelationsAct.ORDERUpon the basis of the above findings of fact, the above stipulation,and the entire record in the case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, the National Labor Relations Boardhereby orders that the respondents Milton Brawer and Isaac Brawer,co-partners,doing business under the trade name and style of GraniteWeaving Company,MiltonBrawer, doingbusinessunder the tradename and style of Granite Weaving Company,and Arthur Brawer,their officers,agents, successors,and assigns shall :1.Cease and desist from :(a)Discouraging membership in Textile Workers Union of Amer-ica, affiliated with the Congress of Industrial Organizations, or anyother labor organization of their employees,or encouraging member-ship in American Federation of Labor, Federal Union 21088, or anyother labor organization of their employees,by discharging or refusingto reinstate any of their employees,or in any other manner of dis-criminating in regard to their hire or tenure of employment becauseofmembership or activity in connection with any other labororganization ;(b)Urging, persuading,warning, or coercing their employees tojoin the American Federation of Labor, Federal Union 21088, or anyother labor organization of their employees,or discharging or threat-ening them with discharge if they fail to join such labor organization;(c)Giving effect to their closed-shop contracts dated October 1,"1939, and December 29, 1939, and any extensions or renewals thereof,with the American Federation of Labor, Federal Union 21088, provid-ing, however,that nothing in this Order shall preclude the respond-ents from hereafter making an agreement with American Federationof Labor,Federal Union 21088, or any other labor organization (notestablished,maintained,or assisted by any action defined in the Na-tional Labor Relations Act as an unfair labor practice)requiring as a450122-42-vol 33-29 436DECISIONSOF NATIONALLABOR RELATIONS BOARDcondition of employment, membership therein, if such labor organiza-tion is the representative of the employees in an appropriate bargainingunit as provided in Section 9 (a) of said Act;(d) In any other manner interfering with, restraining, or coercingtheir employees in the exercise of their right to self-organization,to form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purposes of collective bargaining or othermutual aid and protection, as guaranteed in Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action :(a)Offer to Rose Della Cava, Isaac Lipshitz, and David Weinbergimmediate and full reinstatement to their former or substantiallyequivalent positions without prejudice to their seniority and otherrights and privileges;(b)Pay to the following employees the sums of money set oppositetheir names :Connie Mendillo________________________________________$ 37 50Stacia August__________________________________________$100.00RoseDella Cava________________________________________$500.00David Weinberg__________________________________$100.00Isaac Lipshitz__________________________________________$175 00(c)Post immediately in conspicuous places throughout their Pater-son, New Jersey, plant, and maintain for a period of at least sixty(60) consecutive days, notices stating (1) that the respondents willcease and desist in the manner aforesaid; (2) that the respondents'employees are free to join or assist any labor organization for thepurpose of collective bargaining with the respondents; (3) that therespondents will not require any person or present employee to becomeor remain a member of the American Federation of Labor, FederalUnion 21088, in order to secure, or continue his employment in theplant, as the case may be; (4) that the closed-shop agreements with theAmerican Federation of Labor, Federal Union 21088, dated October1, 1939, and December 29, 1939, and any extensions or renewals thereof,recognizing it as the exclusive representative of their employees at itsPaterson plant are void and of no effect; (5) that the respondents willtake the rffirmative action set' forth in Paragraphs 2 (a) and (b) ofthis Order;(d)File with the Regional Director for the Second Region withinten (10) days from the entry of this Order, a report in writing settingforth in detail the manner and form in which the respondents havecomplied with the provisions of this Order.